Case: 2:16-cv-00071-HEA Doc. #: 396 Filed: 12/08/20 Page: 1 of 1 PageID #: 3152




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             NORTHERN DIVISION

TERRY G. WATSON,                             )
                                             )
                Plaintiff,                   )
                                             )
          v.                                 )         No. 2:16CV71 HEA
                                             )
KAREY L. WITTY, et al.,                      )
                                             )
                Defendants.                  )

                     OPINION, MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiff’s Motion for Reduction of

Compensatory Demand, [Doc. No. 395]. Defendants have not responded to the

Motion. Plaintiff also seeks injunctive relief.

          IT IS HEREBY ORDERED that Plaintiff’s demand for compensatory

damages in the amount of $1.00 is granted. Plaintiff’s demand for punitive

damages remains.

          IT IS FURTHER ORDERED that Plaintiff’s request for injunctive relief is

denied at this time, as this motion is not the appropriate pleading to seek injunctive

relief.

          Dated this 8th day of December 2020.




                                          ___________________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE
